Citation Nr: 0111488	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-36 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right elbow injury with degenerative joint disease (major).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
December 1993.

The current appeal arose from rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In July 1994 the RO granted 
entitlement to service connection for allergic rhinitis with 
sinusitis.  In July 1997 the RO denied entitlement to an 
evaluation in excess of 10 percent for a right elbow injury 
with degenerative joint disease.

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1998, a transcript of which has been 
associated with the claims file.

In October 1998 the Board of Veterans' Appeals (Board) 
granted entitlement to an increased (compensable) rating of 
10 percent for allergic rhinitis to include sinusitis, and 
remanded the claim of entitlement to an evaluation in excess 
of 10 percent for residuals of a right elbow injury to the RO 
for further development and adjudicative actions.

In October 1999 the RO affirmed the denial of entitlement to 
an increased evaluation for a right elbow injury with 
degenerative joint disease.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his November 1997 substantive appeal to the Board, the 
veteran requested a hearing before a Member of the Board at 
the RO.  While he was afforded a hearing before a Hearing 
Officer at the RO in February 1998, he has never been 
afforded a hearing before a Member of the Board, and such 
hearing request was never withdrawn by the veteran in 
writing.  In fact, in February 2001, the Board sent 
correspondence to the veteran to ascertain whether he still 
desired a hearing before a Member of the Board.  The letter 
indicated, among other things, that if the veteran failed to 
respond within thirty days of the February 2001 date, the 
Board would assume that he still wanted a hearing before a 
Member of the Board at the RO and would arrange to have the 
case remanded for such a hearing.  There has been no response 
from the veteran concerning this matter.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board is remanding this case to 
the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing before a Member of the Board 
sitting at the RO.  

A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The veteran need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


